Little, J.
1. On tbe trial of a person charged with breaking and entering a-railroad-car and stealing therefrom, which car, it was alleged in the bill of indictment, was owned by the Central of Georgia Kailway Company, an instruction to the jury, that if the car which was broken and from which the goods were stolen was in the possession of the Central of Georgia Kailway Company and shown to have been on its track at the time of the alleged larceny, this was sufficient proof of ownership to support the allegation of ownership in the indictment, was not error.
2. The evidence warranted the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

All the Justices concurring, except Lewis, J., absent.